FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                           August 3, 2010

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 LAURIE BORDOCK,

             Plaintiff–Appellant,
                                                             No. 10-7045
 v.                                                (D.C. No. 6:10-CV-00186-RAW)
                                                             ((E.D. Okla.)
 ARROWHEAD MALL,

             Defendant–Appellee.


                             ORDER AND JUDGMENT*


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      Laurie Bordock appeals the district court’s dismissal of her civil rights claim as

frivolous under 28 U.S.C. § 1915. Exercising jurisdiction under § 1291, we affirm.

      Bordock filed a complaint alleging that Arrowhead Mall security violated her civil

rights by removing her from the mall because she was homeless. Pursuant to its

screening function under § 1915(e)(2)(B), the district court determined that her complaint

was frivolous because 42 U.S.C. § 1983—the statute ostensibly giving rise to Bordock’s

      *
         The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
claim—extends only to violations committed under color of state law. See Nat’l

Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179, 191 (1988). Because the

Arrowhead Mall is a private entity, Bordock’s complaint lacked “an arguable basis either

in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       On appeal, Bordock fails to advance any reasoned argument challenging the

district court’s reasoning. Observing no error in the district court’s conclusion, we

AFFIRM.

                                                  Entered for the Court


                                                  Carlos F. Lucero
                                                  Circuit Judge




                                            -2-